NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                  Submitted April 23, 2019* 
                                   Decided April 24, 2019 
                                                
                                            Before 
 
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
                            
                           AMY C. BARRETT, Circuit Judge 
 
No. 18‐2429 
 
DEUTSCHE BANK NATIONAL TRUST                  Appeal from the United States District 
CO., as Trustee for GSAA Home Equity          Court for the Northern District of Illinois, 
Trust 2006‐18, Asset‐Backed Certificates,     Eastern Division. 
Series 2006‐18,                                
       Plaintiff‐Appellee,                    No. 13 CV 2599   
                                               
       v.                                     Virginia M. Kendall, 
                                              Judge. 
TRACY CORNISH, 
       Defendant‐Appellant. 
 
                                       O R D E R 

       Tracy Cornish appeals the judgment foreclosing the mortgage on her home, 
confirming its sale, and ordering her eviction. She argues that an earlier foreclosure 
action in state court deprived the district court of jurisdiction or, alternatively, that res 
judicata barred the court from deciding the case. Because the district court was not 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2429                                                                         Page  2 
 
asked to overturn the earlier state‐court decision, and that decision was not a final 
judgment, we affirm.       

       The judgment in this case follows a lengthy series of judicial proceedings related 
to Cornish’s home and mortgage. Cornish’s mortgage had been assigned to Avelo 
Mortgage, which sued for foreclosure in state court in 2007. The parties agreed to 
dismiss the case in 2008. Avelo sued for a foreclosure judgment again in 2008; the state 
court dismissed that action for want of prosecution in 2010.     

        Then in 2013, Avelo assigned Cornish’s mortgage to an asset‐backed securities 
trust administered by Deutsche Bank National Trust Company. (Cornish initially 
disputed the validity of the assignment, but that issue is not part of this appeal.) 
Deutsche Bank then filed this foreclosure action in federal court later in 2013, invoking 
jurisdiction based on diversity of citizenship. Cornish moved to dismiss the complaint 
for lack of subject‐matter jurisdiction, arguing in part that a foreclosure action was 
pending in state court. The district court concluded instead that res judicata barred the 
suit, explaining that the Illinois court’s 2010 dismissal of the foreclosure action was a 
final judgment under state law because Avelo did not refile its suit within one year or 
within the remaining period allowed by the statute of limitations.     

       Deutsche Bank moved to reconsider, arguing that the statute of limitations had 
not yet run, and therefore it was free to refile the dismissed case. The district court 
granted Deutsche Bank’s motion and reinstated the case. The district court later entered 
summary judgment in favor of Deutsche Bank; in 2018, the court finally entered an 
order approving the sale of Cornish’s property at auction. Cornish appeals. 

        Cornish first contends that res judicata barred Deutsche Bank’s foreclosure suit. 
We apply Illinois law of res judicata (claim preclusion) to determine the effect of the 
Illinois court’s judgment. Baek v. Clausen, 886 F.3d 652, 660 (7th Cir. 2018). Res judicata 
requires: (1) a final judgment on the merits by a court of competent jurisdiction; (2) an 
identity of causes of action; and (3) identical parties or privies. Hudson v. City of Chicago, 
889 N.E.2d 210, 213 (Ill. 2008).   

       Here, there was not a final judgment in Avelo’s state‐court foreclosure action 
against Cornish. In Illinois, a dismissal for want of prosecution is a final judgment only 
when the time period for refiling the action expires. S.C. Vaughan Oil Co. v. Caldwell, 
Troutt & Alexander, 693 N.E.2d 338, 344 (Ill. 1998). Under the savings statute, a plaintiff 
may refile the action within the remainder of the applicable statute of limitations. 
735 ILCS § 5/13–217. Here, the statute of limitations for a mortgage foreclosure case is 10 
No. 18‐2429                                                                            Page  3 
 
years. 735 ILCS § 5/13‐206; Taylor, Bean, & Whitaker Mortgage Corp. v. Cocroft, 106 N.E.3d 
379, 393 (Ill. App. Ct. 2018). Deutsche Bank thus had 10 years from Cornish’s alleged 
default date of December 27, 2006 to refile for foreclosure. It timely filed this case on 
April 3, 2013.   

       Cornish insists that this reading of Illinois law is incorrect because under Illinois 
Supreme Court Rule 273, involuntary dismissals generally are adjudications on the 
merits. But the Illinois Supreme Court has interpreted this rule to exclude dismissals for 
want of prosecution. See Flores v. Dugan, 435 N.E.2d 480, 481 (Ill. 1982). We will not 
contradict it on this issue. See Yassan v. J.P. Morgan Chase & Co., 708 F.3d 963, 970 (7th 
Cir. 2013). 

        Cornish also argues that the Rooker‐Feldman doctrine deprived the district court 
of jurisdiction over Deutsche Bank’s action. See Rooker v. Fidelity Trust Co., 263 U.S. 413 
(1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Under the 
doctrine, no federal court other than the Supreme Court has subject‐matter jurisdiction 
to adjudicate suits “brought by state‐court losers complaining of injuries caused by 
state‐court judgments rendered before the district court proceedings commenced and 
inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see Iqbal v. Patel, 780 F.3d 728, 729 
(7th Cir. 2015). But in this case, Deutsche Bank’s predecessor in interest, Avelo, was not 
a state‐court loser—as explained, there was no merits disposition—and Deutsche Bank’s 
foreclosure suit did not invite review or rejection of the state‐court judgment dismissing 
the case for want of prosecution. Cf. Mains v. Citibank, N.A., 852 F.3d 669, 677 (7th Cir. 
2017) (reasoning that plaintiff seeking to vacate state judgment of foreclosure runs into 
Rooker‐Feldman). Therefore, the Rooker‐Feldman doctrine did not apply.   

                                                                               AFFIRMED